Citation Nr: 1302595	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA benefit purposes. 


WITNESS AT HEARING ON APPEAL

The appellant (claimant)



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty from September 1941 to January 1942, from March 1942 to May 1942, and from November 1944 to June 1946.  He died in November 1947.  The appellant alleges that she is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination dated in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which determined that the appellant was not recognized as the Veteran's surviving spouse.  

The appellant presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

In November 2009, the Board remanded the matter on appeal to the RO for consideration of new evidence and readjudication of the claim.  The record indicates that the RO complied with the Board's remand requests, and the RO considered the additional evidence and readjudicated the claim.  A supplemental statement of the case was issued.  As the RO complied with the Remand directives, the Board will proceed to render a decision on the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran married [redacted](A.K.A. [redacted]) in 1937 in accordance with the tribal customs of the Igorots tribe.

2.  [redacted](A.K.A. [redacted]) died in 1945.  

3.  The Veteran died in November 1947.  

4.  The appellant and the Veteran were validly married under the laws of the jurisdiction in which they purportedly resided at the time of the marriage or under the law of the place where they purportedly resided when the right to benefits accrued.

5.  The appellant and the Veteran were not married at any time. 

6.  The appellant is not [redacted](A.K.A. [redacted]).    



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided a VCAA notice letter to the appellant in November 2006, prior to the initial adjudication of the claim.  The letter notified the appellant of what information and evidence must be submitted to substantiate a claim for Dependency and indemnity compensation (DIC) benefits and to establish that she is the surviving spouse of the Veteran, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  All available service records for the Veteran are associated with the claims folder.  A field examination was conducted by the RO in August 2010 to obtain evidence as to the identity of the appellant and to obtain any evidence to establish that she is the surviving spouse of the Veteran.  The Board finds that the duties to notify and assist the appellant in this claim have been met, so that no further VCAA notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Regulations

Dependency and indemnity compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  To be recognized as a veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. §§ 3.50(b)(1), 3.53.  "Spouse" means a person of the opposite sex whose "marriage" to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).  With respect to the requirement for continuous cohabitation, the statement of the putative surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  The U.S. Court of Appeals for Veterans Claims (Court) has held that one claiming to be the spouse of a veteran has the burden to come forward with evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).   Common-law marriages are not recognized in the Philippine Islands.  Under Philippine law, only ceremonial marriages are valid.  Sandoval v. Brown, 7 Vet. App. 10 (1994); Title III, Civil Code of the Philippines. 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Analysis of Recognition as Spouse

The appellant contends that she is entitled to VA death benefits as the surviving spouse of the Veteran.  The appellant alleges that she was the Veteran's spouse at the time of his death in 1947, and that she is the Veteran's spouse who was previously believed to have died in July 1945.  The appellant contends that the Veteran has a surviving daughter, not a surviving son.  See the appellant's testimony at the July 2009 Board hearing.  

In this case, the Board finds that the weight of the evidence is against recognition of the appellant as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits.  The appellant has not submitted competent and credible evidence to establish that she and the Veteran were married and the marriage was valid under the laws of the jurisdiction in which they purportedly resided at the time of the marriage or under the law of the place where they purportedly resided when the right to benefits accrued.  The appellant is not found to have presented credible lay assertions sufficient to establish a valid marriage between herself and the Veteran.  The Board finds that the more probative evidence of record establishes that the appellant and the Veteran were not married at any time.   

Review of the record shows that the Veteran had active duty from September 1941 to January 1942 and from March 1942 to May 1942.  He served with the Recognized Guerilla Service from November 1944 to October 1945 and with the Regular Philippines Service from October 1945 to June 1946.  

The Veteran died in November 1947.  Of record is the Veteran's death certificate, which shows that the Veteran died on November 9, 1947, and that the cause of death was chronic and advanced pulmonary tuberculosis.   

The Board finds that there is competent and credible evidence of record which establishes that the Veteran was married to [redacted](A.K.A. [redacted], hereinafter referred to as F.B.) in accordance with the customs and laws of the Igorot tribe.  The Veteran and F.B. had a son, [redacted], during their marriage, and F.B. subsequently died in 1945, prior to the Veteran's death in 1947.    

The record shows that proof of the marriage between the Veteran and F.B. and F.B.'s subsequent death were established in connection with a claim filed by their surviving child [redacted] in August 1955.  Review of the record shows that a marriage certificate for the Veteran and F.B., F.B.'s death certificate, and [redacted]'s birth certificate were destroyed during World War II.  A certificate dated in August 1955 by the Municipal District Treasurer of the Office of the Local Registrar certified that all public records of that municipal district including the records in question were destroyed or totally lost due to operations with the enemy in 1945.  The Office indicated that it was unable to certify copies of the marriage certificate, the birth certificate, or the death certificate.  

Competent and credible evidence of these events was submitted by persons who had firsthand knowledge of the events or witnessed the events.  There is competent evidence of the marriage between the Veteran and F.B.  In a September 1955 statement, G.U. and P.B. stated under oath that they were personally acquainted with the Veteran and F.B., both deceased, and their son [redacted].  The affiants stated that they had knowledge that the Veteran and F.B. were married in accordance with the tribal customs of the Igorots or non-Christens of the Mountain Province, sometime in the year of 1937 in Longa-Bayninan, Kiangan, Ifugao, Mountain Province.  The affiants stated that they had personal knowledge of these facts because they were present and were actual witnesses to the ceremony which was performed in accordance with the native customs of the pagan Igorots or Ifugaos. G.U. and P.B. indicated that they were age 52 years old and 50 years old respectively and lived in Bayninan, Kiangan, Ifugao.  

There is competent and credible evidence of record that the Veteran's spouse F.B. died in 1945.  In a September 1951 affidavit, G.D. and B.B. stated under oath that they personally knew F.B., the wife of the Veteran, and that, on or about July 5, 1945, F.B. died of dysentery at an evacuation place in Ambabug, Kiangan, Ifugao and the cadaver was buried at that site.  The affiants stated that they had knowledge of this fact because they buried the deceased.  G.D. and B.B. indicated that they were ages 57 years and 55 years respectively and lived in Kiangan, Ifugao.  

There is competent and credible evidence of record that the Veteran and F.B. had a son [redacted].  VA benefits were granted for [redacted].  In an April 1955 affidavit, G.U. age 52 years old, and P.B. age 50 years old, stated that they had been personally acquainted with the late Veteran and his deceased spouse, F.B.  They stated that they knew the Veteran married F.B. sometime in 1937 in accordance with the traditional customs Igorots on the Mountain Province.  G.U. and P.B. stated that they had personal knowledge that [redacted] was born to the Veteran and F.B. and was born on or about February [redacted], 1940, at Longa, Kiangan, Ifugao, Mountain Province.  G.U. and P.B. stated that [redacted] was the only living issue of the Veteran and F.B.  They stated that they had personal knowledge of these facts because they were present when the child [redacted] was born.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds the affidavits to be competent and credible evidence.  The Board finds that the affiants are competent to testify as to these events because they had firsthand knowledge of what occurred.  The affiants testified that they had firsthand knowledge and witnessed the Veteran's marriage to F.B., the birth of [redacted], and the death of F.B. in 1945.  Testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  

The Board finds that the affidavits are credible.  The affidavits are consistent with the evidence of record and the statements were made within approximately 10 years of the events in question.  The affiants lived in the same village as the Veteran and F.B. and their ages show that they were alive at the time of the events in question.  The affidavits are consistent with the evidence of record and are internally consistent.    

A December 1955 rating decision granted service connection for the cause of the Veteran's death due to pulmonary tuberculosis.  In January 1956, the RO determined that [redacted] was the child of the deceased Veteran and was entitled to the award of compensation benefits.  

The appellant has not submitted competent and credible evidence of her marriage to the Veteran or that she is his surviving spouse.  The appellant has not submitted competent and credible evidence to establish that she and the Veteran were married and the marriage was valid under the laws of the jurisdiction in which they purportedly resided at the time of the marriage or under the law of the place where they purportedly resided when the right to benefits accrued.  Instead, the appellant submitted reconstructed marriage certificates and the tribal marriage certificates that have no probative value because the certificates are based upon inaccurate information and are based upon an affidavit that has no probative value or credibility.    

The appellant submitted a reconstructed marriage certificate dated in January 2006.  The marriage certificate indicates that the Veteran and "[redacted]" were married in 1938 in Kiangan, Ifugao.  The marriage certificate indicates that it was reconstructed based upon the joint affidavit executed by G.D. and J.P. in January 2006.  

In the January 2006 affidavit, the affiants, G.D. and J.P., stated that they knew the spouses "[redacted]" and "[redacted] [redacted]" and that they have been their longtime neighbors in Ambabag, Kiangan, Ifugao.  They indicated that the Veteran and the appellant were lawfully married in accordance with the Ifugo customs and traditions sometime in 1938.  They stated that they recalled the foregoing circumstances of marriage in the native customs because they participated in the solemnization and celebration of the marriage.  

A tribal marriage certification was issued in April 2006 based upon the January 2006 affidavit by G.D. and J.P.  The tribal marriage certification certifies that "[redacted]" and "[redacted]" have been married in accordance with the customary practice of the Ifugao Tuwali tribe in 1938. 

The appellant also submitted several statements and affidavits in support of her claim including a January 1997 affidavit by E.T. and G.D.; a January 2006 affidavit by G.D. and J.P.; an April 2007 affidavit by A.A. and R.T.; a January 2009 affidavit by A.A. and C.L.; a June 2009 affidavit; and a January 2010 affidavit by A.A. and R.T.  

The Board finds that the reconstructed marriage certificates and the tribal marriage certificates have no probative value because the certificates are based upon inaccurate information and are based upon an affidavit that has no probative value or credibility.  The affiants, E.T. and G.D, from the January 2006 affidavit, are competent to report that they witnessed an event such as a marriage; however, their statements are not credible and have no probative value.  The statements were made over 60 years after the event.  There is insufficient evidence to show that the affiants were alive during the events; they did not report their ages.  The affiants also did not report the Veteran's name correctly; they listed his last name as his first name and his first name as his last name.  The reconstructed marriage certificates and the tribal marriage certificates also list the Veteran's name incorrectly.  The certificates were reconstructed almost 70 years after the marriage in question.  For these reasons, the Board finds the certificates to have no probative value and are not sufficient evidence to establish a valid marriage between the Veteran and the appellant.   

The affidavits are also inconsistent with the evidence of record.  The January 2006 affidavit indicates that the Veteran and his spouse resided in Ambabag, Kiangan, Ifugao.  The affidavits of record which are dated in 1951 and 1955 indicate that the Veteran and his spouse were residents of Longa-Bayninan, Kiangan, Ifugao, Mountain Province.  The affiants also reported living in a different town than where the Veteran and his spouse were shown to have lived.  

The appellant contends that she is F.B., the woman who married the Veteran in the 1930's.  She also contends that the Veteran's son [redacted] died at age 3 and that she and the Veteran had a daughter [redacted] who is still alive.  However, the Board finds that the appellant has not submitted sufficient evidence to establish that she is F.B., the woman who married the Veteran in 1937, that the Veteran's son [redacted] died at age 3, or that she and the Veteran had a daughter [redacted].  The appellant's own statements are inconsistent, lack sufficient detail, and contain incorrect information; therefore, the statements are not credible or probative.     

The appellant contends that her name is "[redacted]."  She submitted a Postal Identity Card which indicates that her birth date was December [redacted], 1924.  However, in the October 2006 application for compensation and pension benefits, she reported that her birth date was March [redacted], 1946.  The appellant incorrectly reports the Veteran's name in the application; she reports his last name as his first name and first name as his last name.  She does not give an exact date of her claimed marriage to the Veteran.   

The appellant submitted several affidavits in support of her claim.  In an April 2006 joint affidavit, the affiants, E.B. and C.D., referred to the appellant as "[redacted]."  They indicated that the appellant was also called "[redacted]."  They indicated that the appellant was the spouse of "[redacted]" from Boliwong, Lagawe, Ifugao Province.  The affiants indicated that they knew these facts because they were good family friends and close door neighbors at Boliwong, Lagawe, Ifugao.   

The Board finds this affidavit to have limited credibility and no probative value.  The affidavit does not establish that the appellant is the surviving spouse of the Veteran, does not contain accurate information, and does not correctly identify the Veteran.  The affiants do not claim any firsthand knowledge of the alleged marriage between the appellant and the Veteran; thus, the affidavit is not credible and has no probative value.  

The appellant also submitted an affidavit by E.T. and G.D. dated in March 1997.  The affiants indicated that they personally knew "[redacted]" and "[redacted]" as husband and wife because they were close neighbors since childhood and up to this time.  They stated that they remembered that their marriage took place in the year of 1938 at Barangay, Lagawe, Ifugao.  They stated that the marriage was performed by their native priest in accordance with their customs and traditions, whereby chickens and pigs were butchered.  They also stated that after some years, [redacted] and [redacted] [redacted] were blessed by only one daughter, [redacted].  The affiants indicated that they lived in Barangay Boliwong, Lagawe, Ifugao.   

The Board finds this affidavit to have limited credibility and no probative value.  The affidavit does not establish that the appellant is the surviving spouse of the Veteran, does not contain accurate information, and does not correctly identify the Veteran.  Thus, the affidavit is not credible and has no probative value.  

The appellant also submitted the following affidavits in support of her claim: a January 1997 affidavit by E.T. and G.D.; a January 2006 affidavit by G.D. and J.P.; an April 2007 affidavit by A.A. and R.T.; a January 2009 affidavit by A.A. and C.L.; a June 2009 affidavit; a January 2010 affidavit by A.A. and R.T; and a May 2011 affidavit by [redacted].    

In the May 2011 affidavit by [redacted], she contends that she is the daughter of the Veteran and the appellant.  In the affidavit, [redacted] only provides information as to the Veteran's birth date and date of death. She does not provide any information as to her own birth; she does not provide her birth date, place of birth or any identification.  

The Board finds this affidavit to have no probative value.  The affidavit does not contain sufficient detail to establish that [redacted] is the Veteran's daughter.  [redacted] has not provided any evidence of her identity or her birth date in support of her contentions that she is the Veteran's daughter.  Further, the affidavit is not supported by the evidence of record, specifically the probative evidence the RO relied upon in January 1956 when the RO determined that [redacted] was the surviving son of the Veteran.  

In a June 2009 affidavit, A.A. and C.L. indicate that they personally know the appellant and were her neighbors.  The affiants stated that the appellant was the wife of the Veteran, the appellant had two children, [redacted] who died at age 3 and [redacted], and the appellant was still alive.  The Board finds that this affidavit is not sufficient evidence to establish that the appellant is the surviving spouse of the Veteran.  The affiants do not demonstrate any firsthand knowledge of the alleged marriage; thus, this affidavit is not competent or credible evidence. 

In an April 2007 affidavit, A.A. and R.T. stated that [redacted] was the biological daughter of "[redacted]" and "[redacted]" and she was born on March [redacted], 1946.  In a January 2010 affidavit, A.C. and J.T. stated that "[redacted][redacted]" was the surviving spouse of "[redacted]."  In a September 2011 statement, A.A. indicated that the appellant was the wife of the late "[redacted]."   

The Board finds that these affidavits and statement are not competent or credible evidence and the affidavits and statement do not establish that the appellant is the surviving spouse of the Veteran.  The affiants do not demonstrate any firsthand knowledge of the alleged marriage.  The affidavits contain inaccurate information and do not correctly identify the Veteran or the appellant; thus, the affidavits are not competent or credible evidence.

In a January 2007 affidavit, D.D. indicates that he took a picture of the appellant.  This evidence is not relevant to the issue at hand, which is whether the appellant is the Veteran's surviving spouse.  

The appellant's own statements dated in October 2007, March 2008, June 2008, August 2008, and January 2011 are not credible evidence that she is the surviving spouse of the Veteran.  The statements are inconsistent with each other and with the evidence of record.  The statements also contain inaccurate factual information such as the misspelling of the Veteran's name and contain different names for the appellant.   

The statements by [redacted] dated in June 2009 and May 2011 are not credible evidence that the appellant is the surviving spouse of the Veteran.  There is no indication that [redacted] has firsthand knowledge of the alleged marriage; in fact, she states that she was born after the marriage.  The statements are inconsistent with each other and with the evidence of record.  [redacted] did not submit any competent evidence to prove her identify or her relationship to the appellant and Veteran.  

The Board notes that an Affidavit for Philippine Army Personnel dated in March 1946 indicates that the Veteran was married in 1938 at Kiangan, Mount Province, his wife's name was "[redacted]," his wife resided at Kiangan, Mt. Province, and the Veteran had a son, [redacted], age 6.  

The Board finds that the Affidavit for Philippine Army Personnel dated in March 1946 is not sufficient evidence to establish that the Veteran was married to the appellant.  It appears that the affidavit was filled out on behalf of the Veteran.  It also appears that the Veteran was unable to write or spell and he was unable to spell his spouse's name since he "signed" the affidavit by his thumbprint.  Further, the affidavit does not meet the requirements under VA law and regulations for establishing a marriage.  It is not a valid marriage certificate.  Further, the Board finds that the more probative evidence of record establishes that the Veteran's spouse's name was [redacted](A.K.A. [redacted]) not [redacted] [redacted], and his spouse died in 1945.    

The Board finds that the evidence of record at the time of the January 1956 RO determination that found that [redacted] was the child of the Veteran to be more probative than the March 1946 Affidavit for Philippine Army Personnel and the evidence submitted by the appellant in support of her claim.  The Board finds the evidence of record at the time of the January 1956 RO determination establishes that the appellant and the Veteran were not married at any time and the appellant was not legally married to the Veteran at the time of his death.  The Board finds that there is competent and credible evidence of record which establishes that the Veteran was married to [redacted](A.K.A. [redacted]) in accordance with the customs and laws of the Igorot tribe, the Veteran and F.B. had a son, [redacted], during their marriage, and F.B. subsequently died in 1945, prior to the Veteran's death, and the Veteran died in November 1947.  

In July 2010, the RO request a field examination to gather evidence as to whether the appellant was the Veteran's surviving spouse.  The Board finds that the August 2010 field examination report is competent and credible evidence that has great probative value and weighs against the appellant's claim.  The August 2010 field examination report indicates that the purpose of the field examination was to determine the identity of the appellant; determine whether she was [redacted]or [redacted]; determine why it took the appellant 50 years to file a claim for benefits; determine the identity of the claimed daughter [redacted]; obtain information as to [redacted]'s date of birth as the Veteran did not declare [redacted] as his daughter on the Form 23 dated in March 1946; and to determine if the prior beneficiary [redacted] is still alive and to gather information as to whether he could substantiate that the appellant is the surviving spouse.  

The field examiner stated that the claimant was not seen at the address of record but was seen at Sitio Opyapon, which was quite far from the above address of record.  The field examiner indicated that the evidence gathered and obtained disclosed that the claimant and [redacted] did not appear to be the surviving spouse and daughter of the late Veteran.  The examiner noted that the witnesses interviewed appeared credible and there was nothing in their responses or behavior that impressed him to be lying.  

The field examiner stated that he interviewed B.B., age 20, who was a resident of the area since birth.  B.B. stated that he did not know [redacted] or [redacted]or the mother of [redacted].  He was able to give directions to the house of [redacted].  N.U., age 83, was also interviewed and he did not know [redacted] or [redacted]or [redacted].  The field examiner also interviewed two other males who were in their 40's but they refused to give their names; they also disclosed a negative response of personally knowing the appellant.  

The field examiner stated that the claimant was not accessible to communication.  She was completely unaware of her surroundings.  The field examiner indicated that she did not manifest as old and as the age indicated in the military service.  M.T., 28 years old, the daughter of [redacted], was interviewed.  M.T. verbalized that [redacted] was out in the farm.  M.T. offered to take the field examiner to the farmer. M.T. did not know the age, birth date, or even the name of her alleged maternal grandmother.  The field examiner noted that M.T. and [redacted] lived in the same household and it appeared unusual for her not to know the name of her grandmother.  The field examiner indicated that M.T. led him to the house of the claimant and she did not appear familiar with the terrain or location of the house.  The field examiner stated that M.T. impressed him as concealing information relative to the claim.  

The field examiner also interviewed [redacted], the woman who claims to be the appellant's and the deceased Veteran's daughter.  The field examiner stated that [redacted] disclosed nothing that indicated that her affiliation with [redacted] [redacted], [redacted], or [redacted], her claimed brother, and she was not knowledgeable of the claimant's family details.  The field examiner indicated that [redacted] could not directly answer questions the field examiner asked.  The field examiner stated that [redacted] stated that she and the claimant did not file a claim years ago because they were ignorant about these matters. She stated that they only filed the claim a few years ago when a couple of people helped them and she seemed to try to not give names. The field examiner stated that, as the interview progressed, the names Eugenio Carlos, a known VA claims fixer, and Miguel Paduyao, Ifugao Post Commander, surfaced.  

The field examiner stated that, when they reached the hut where the claimant supposedly lived, it was observed that [redacted]'s two daughters who accompanied them did not get near the claimant, their supposed grandmother, and they seemed like strangers to her.  The field examiner stated that he asked [redacted] to present the appellant's birth certificate and marriage contract, and her own birth certificate and identification cards for validation.  [redacted] told the field examiner that she had the documents in her house and stated that she would present the documents to the field examiner but she did not return to her house with the field examiner and did not present any documents to the field examiner in support of the appellant's claim.       

The Board finds that the field examination report weighs against the appellant's claim.  The report shows that the appellant was unable to provide any accurate factual information or supporting evidence in support of her claim.  The field examination further shows that [redacted], the woman who claims to be the daughter of the Veteran and the appellant was also unable to provide any accurate factual information or supporting evidence in support of the appellant's claim.  

In conclusion, the Board finds the evidence of record at the time of the January 1956 RO determination and the field examination report to be of greater probative value than evidence submitted by and on behalf of the appellant in her 2006 claim for VA monetary benefits for the reasons discussed above.  The Board finds that the more probative evidence of record establishes that the appellant and the Veteran were not married at any time and the appellant was not legally married to the Veteran at the time of his death.      

The Board finds that there is competent and credible evidence of record which establishes that the Veteran was married to [redacted](A.K.A. [redacted]) in accordance with the customs and laws of the Igorot tribe, the Veteran and F.B. had a son, [redacted], during their marriage, and F.B. subsequently died in 1945, prior to the Veteran's death, and the Veteran died in November 1947.  The Board finds that the preponderance of the evidence weighs against a finding that the appellant and the Veteran entered into a valid marriage and that the appellant is the Veteran's surviving spouse.    


Because the weight of the evidence demonstrates that the appellant and the Veteran were not legally married at the time of the Veteran's death, recognition of the appellant as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits must be denied.


ORDER

The appeal for recognition as the surviving spouse of the Veteran for VA benefits is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


